Citation Nr: 9929526	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-14 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for encephalitis.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for Parkinson Disease.


REPRESENTATION

Appellant represented by:	J. Jeffrey Long, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Of record is a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, executed in favor 
of J. Jeffrey Long, Esquire in September 1997.  In June 1999, 
a statement was received from the Disabled American Veterans 
(DAV) implying that it was withdrawing from representation of 
the veteran.  The DAV requested that the claims file be 
forwarded to Mr. Long so that he may present a formal brief 
to the Board.  A Report of Contact dated in October 1999 
confirmed that Mr. Long wanted an opportunity to present a 
brief to the Board as well as review the claims file.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

The RO should provide Mr. Long the 
opportunity to review the veteran's 
claims file as well as to present 
additional argument on his behalf.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












